 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 268 
In the House of Representatives, U. S.,

July 7, 2011
 
RESOLUTION 
Reaffirming the United States commitment to a negotiated settlement of the Israeli-Palestinian conflict through direct Israeli-Palestinian negotiations, and for other purposes. 
 
 
Whereas the policy of the United States since 2002 has been to support a two-state solution to the Palestinian-Israeli conflict;  
Whereas a true and lasting peace between Israel and the Palestinians can only be achieved through direct negotiations between the parties and acceptance of each other’s right to exist;  
Whereas Palestine Liberation Organization Chair Yassir Arafat pledged in a letter to Israeli Prime Minister Yitzhak Rabin on September 9, 1993, that “all outstanding issues relating to permanent status will be resolved through negotiations” a pledge that served as a critical basis for the Israeli-PLO Declaration of Principles signed 4 days later;  
Whereas the unity agreement signed by Fatah and Hamas on May 4, 2011, was reached without Hamas being required to renounce violence, accept Israel’s right to exist, and accept prior agreements made by the Palestinians (the “Quartet conditions”);  
Whereas Hamas, an organization responsible for the death of more than 500 innocent civilians, including 24 United States citizens, has been designated by the United States Government as a Foreign Terrorist Organization and a specially designated terrorist organization;  
Whereas Hamas kidnapped and has held Israeli sergeant Gilad Shalit in captivity in violation of international norms since June 25, 2006;  
Whereas Hamas continues to forcefully reject the possibility of peace with Israel;  
Whereas Israel’s Prime Minister Benjamin Netanyahu has accepted a two-state solution to the Israeli-Palestinian conflict and has consistently advocated for immediate direct negotiations with the Palestinians, who, in turn, have prevented negotiations by insisting on unprecedented pre-conditions;  
Whereas, on April 22, 2009, Secretary of State Hillary Rodham Clinton stated, We will not deal with nor in any way fund a Palestinian government that includes Hamas unless and until Hamas has renounced violence, recognized Israel and agreed to follow the previous obligations of the Palestinian Authority;  
Whereas United States Ambassador to the United Nations, Susan Rice, stated on February 18, 2011, that it was “unwise” for the United Nations to attempt to resolve key issues between the Israelis and Palestinians;  
Whereas Palestinian leaders are pursuing a coordinated strategy to seek recognition of a Palestinian state within the United Nations and directly from foreign governments;  
Whereas, on December 15, 2010, the House adopted House Resolution 1765, which reaffirmed that the House of Representatives supports a negotiated solution to the Israeli-Palestinian conflict resulting in two states, a democratic, Jewish state of Israel and a viable, democratic Palestinian state, living side-by-side in peace, security, and mutual recognition and opposes any attempt to establish or seek recognition of a Palestinian state outside of an agreement negotiated between Israel and the Palestinians;  
Whereas current United States law precludes assistance to a Palestinian Authority which shares power with Hamas unless that Authority publicly accepts Israel’s right to exist and adheres to all prior agreements and understandings with the United States and Israel;  
Whereas the United States annually provides more than $550 million annually and has provided more than $3.5 billion cumulatively in direct bilateral assistance to the Palestinians, who are among the world’s largest recipients of foreign aid per capita;  
Whereas United States aid to the Palestinians is predicated on a good faith commitment from the Palestinians to the peace process including direct negotiations with Israel;  
Whereas Palestinian abandonment of the Quartet conditions and inclusion of Hamas in a government would jeopardize the positive steps the Palestinian Authority has taken in building institutions and improving security in the West Bank in recent years; and  
Whereas efforts to form a unity government without accepting the Quartet conditions, to bypass negotiations and unilaterally declare a Palestinian state, or to appeal to the United Nations or other international forums, or directly to foreign governments for recognition of a Palestinian state, violate the underlying principles of the Oslo Accords, the Road Map, and other relevant Middle East peace process agreements, all of which require resolution of the Israeli-Palestinian conflict through direct negotiations only: Now, therefore, be it  
 
That the House of Representatives— 
(1)reaffirms its strong support for a negotiated solution to the Israeli-Palestinian conflict resulting in two states, a democratic, Jewish state of Israel and a viable, democratic Palestinian state, living side-by-side in peace, security, and mutual recognition;  
(2)states its firm belief that any Palestinian unity government must publicly and formally forswear terrorism, accept Israel’s right to exist, and reaffirm previous agreements made with Israel;  
(3)reiterates its strong opposition to any attempt to establish or seek recognition of a Palestinian state outside of an agreement negotiated between Israel and the Palestinians;  
(4)urges Palestinian leaders to— 
(A)ensure that any Palestinian government will seek peace with Israel;  
(B)cease all efforts at circumventing the negotiation process, including through a unilateral declaration of statehood or by seeking recognition of a Palestinian state from other nations or the United Nations;  
(C)resume direct negotiations with Israel immediately and without preconditions; and  
(D)take appropriate measures to counter incitement to violence and fulfill all prior Palestinian commitments, including dismantling the terrorist infrastructure embodied in Hamas;  
(5)supports the Administration's opposition to a unilateral declaration of a Palestinian state and its use of the veto at the United Nations Security Council on February 18, 2011, the most recent example of a longstanding United States policy of vetoing unbalanced United Nations Security Council resolutions regarding Israel and the Israeli-Palestinian peace process;  
(6)calls upon the Administration to announce that it will veto any resolution on Palestinian statehood that comes before the United Nations Security Council which is not a result of agreements reached between Israel and the Palestinians;  
(7)calls upon the Administration to lead a diplomatic effort to oppose a unilateral declaration of a Palestinian state and to oppose recognition of a Palestinian state by other nations, within the United Nations, and in other international forums prior to achievement of a final agreement between Israel and the Palestinians;  
(8)affirms that Palestinian efforts to circumvent direct negotiations and pursue recognition of statehood prior to agreement with Israel will harm United States-Palestinian relations and will have serious implications for the United States assistance programs for the Palestinians and the Palestinians Authority;  
(9)supports the position taken by Secretary of State Hillary Rodham Clinton on April 22, 2009, that the United States “will not deal with or in any way fund a Palestinian government that includes Hamas unless and until Hamas has renounced violence, recognized Israel and agreed to follow the previous obligations of the Palestinian Authority.”;  
(10)urges the administration to consider suspending assistance to the Palestinian Authority pending a review of the unity agreement; and  
(11)reaffirms the United States statutory requirement precluding assistance to a Palestinian Authority that includes Hamas unless that Authority and all its ministers publicly accept Israel’s right to exist and all prior agreements and understandings with the United States and Israel.  
 
Karen L. Haas,Clerk.
